Citation Nr: 1724035	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left fifth finger disability, to include arthritis.

2.  Entitlement to a compensable rating for service-connected residuals of a fractured left fourth finger with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and brother



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to October 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, denied a compensable rating for service-connected residuals of a fractured left fourth finger with traumatic arthritis.  In November 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  
This case was previously before another Veterans Law Judge (VLJ) who conducted a hearing in these matters, but is no longer at the Board.  The Veteran was afforded the opportunity to appear at another hearing before a sitting VLJ in a February 2017 correspondence, but the Veteran declined in a response the following month.  The matter of service connection for metallic foreign bodies in the left fourth finger previously on appeal was granted in an April 2016 rating decision; it is no longer on before the Board.  

The issues of whether new and material evidence has been received to reopen claims of service connection for bilateral eye and low back disability, and service connection for a disability manifested by nerve and muscle damage of the tailbone, have been raised by the record in August 2016 and March 2017 correspondences, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, these matters must be remanded for further development.  Specifically, the April 2016 VA examination report procured pursuant to the Board's February 2016 remand does not comply with the directives therein.  Namely, the examiner reasons that a left fifth finger disability is not related to service because there is no documented injury to that finger in service, despite acknowledging that the Board had already conceded that the Veteran had presented credible lay reports of a May 1963 left fifth finger injury.  In addition, the examiner does not appear to address continuity of symptomatology, as directed by the Board's remand directives.  Moreover, the same examiner seems to indicate that the Veteran's left fourth finger range of motion was further limited by flare-ups on examination, but noted no actual change when recording the actual degrees of motion observed and the report notes that there is less movement due to "ankylosis, adhesions, etc." but contains no elaboration on that.  Curiously, subsequent findings explicitly found no ankylosis and are silent as to adhesions.  In light of the above, the case must be remanded to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by an orthopedist or other appropriate physician to determine the nature and likely etiology of his claimed left fifth finger disability and the current severity of his service-connected left fourth finger fracture residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent findings and features associated with the Veteran's left fourth finger fracture residuals in detail.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors and specifically indicate whether there is ankylosis or other similar pathology.  

The examiner should also provide opinions responding to the following:

a. Please identify, by diagnosis, all left fifth finger disability entities found.  Any diagnoses (or lack thereof) must be reconciled with conflicting evidence in the record.

b. For each left fifth finger disability diagnosed, please opine as to whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to the Veteran's service, to include his reports of a May 1963 injury involving the left fifth finger.

For purposes of this opinion, the examiner should ASSUME the Veteran's reports in this regard are credible.  The examiner should also consider and discuss the significance of the Veteran's competent reports of continuous left fifth finger pain since service.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




